Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowability
This office communication is in response to an appeal brief filed on 11/17/2021. Claims 32-51 are allowed. Claims 1-31 are cancelled. 

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s appeal brief  8-10, filed on 11/17/2021 and the proposed amendment below (see Interview Summary) filed on 01/26/2022, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Robert A. Skirvanek Reg. No. 77,609.

The application is amended as follows:

32. (Currently Amended) A method for identifying one or more unauthorised routes used for [[the]] termination of application-to-person (A2P) short message service (SMS) messages to a mobile telecommunications network, the method comprising: 
providing a collection point arranged to receive A2P SMS messages terminated to the mobile telecommunications network, the A2P SMS messages terminating at the collection point, the collection point comprises a mobile terminal  attached to the mobile telecommunications network; 
stimulating an application service to send an A2P SMS message that is addressed to the collection point as an intended recipient; 
receiving the A2P SMS message at the collection point as a terminated A2P SMS message;
 processing the terminated A2P SMS message to obtain an identifier identifying a source of the terminated A2P SMS message; and
 based at least on processing the terminated A2P SMS message, determining whether the identifier corresponds to an authorized source of A2P SMS traffic to the mobile telecommunications network.  

33. (Currently Amended) The method of claim 32 further comprising, if the identifier does not identify an authorised source of A2P SMS traffic to the mobile telecommunications network, determining that the identifier identifies an unauthorised source of A2P SMS traffic to the mobile telecommunications network.  



34. (Currently Amended) The method of claim 32, wherein stimulating the application service to send the A2P SMS message comprises steps of: 
authenticating to the application service;
 entering a functional element within the application service that requires delivery of  the A2P SMS message to an end user;
 identifying the collection point to the application service; and 
executing the application service function.  

35. (Previously Presented) The method of claim 32, wherein processing the terminated A2P SMS message to obtain the identifier identifying  the source of the terminated A2P SMS message comprises determining a unique network address associated with a network element used to route the A2P SMS message to the mobile telecommunications network.  


36. (Currently Amended) The method of claim 35, wherein determining the unique network address comprises extracting a global title for [[the]] a source network element from the terminated A2P SMS message.  

37. (Previously Presented) The method of claim 32, further comprising identifying a source network used to route the A2P SMS message to the mobile telecommunications network.  


38. (Previously Presented) The method of claim 32, further comprising providing a list of authorised sources of A2P SMS messages.  

39. (Previously Presented) The method of claim 38, wherein determining whether the identifier corresponds to an authorised source of A2P SMS messages comprises determining whether the identifier corresponds to any of the sources included in the list.  

40. (Currently Amended) The method of claim 32, further comprising notifying an operator for the mobile telecommunications network of whether the source of the terminated A2P SMS message is an authorised source of A2P SMS traffic to the mobile telecommunications network.  

41. (Currently Amended) The method of claim 32 further comprising, if the identifier does not correspond to an authorised source of A2P SMS traffic, notifying an operator for the mobile telecommunications network that an unauthorised source has terminated an A2P SMS message to the mobile telecommunications network.  

42. (Currently Amended) The method of claim 32 further comprising a step of, if the identifier does not correspond to an authorised source of A2P SMS traffic to the mobile telecommunications network, preventing A2P SMS messages from the identified source from terminating to the mobile telecommunications network.  


a collection point arranged to receive A2P SMS messages terminated to the mobile telecommunications network, the A2P SMS messages terminating at the collection point, the collection point comprises a mobile terminal attached to the mobile telecommunications network; 
a stimulus generator configured to stimulate an application service to send an A2P SMS message that is addressed to the collection point as an intended recipient,
 the collection point being arranged to receive the A2P SMS message as a terminated A2P SMS message; and
 means for (a) processing the terminated A2P SMS message to obtain an identifier identifying a source of the A2P SMS message, and (b) based at least on processing the terminated A2P SMS message, determining whether the identifier corresponds to an authorised source of A2P SMS traffic to the mobile telecommunications network.  

44. (Currently Amended) The system of claim 43, further comprising computing means arranged to determine whether the identifier corresponds to an authorised source of A2P SMS traffic to the mobile telecommunications network and, if the identifier does not correspond to an authorised source of A2P SMS traffic, to designate the source as an unauthorised source of A2P SMS traffic to the mobile telecommunications network.  

45. (Currently Amended) The system of claim 43, wherein the stimulus generator is configured to:

enter a functional element within the application service that requires delivery of the A2P SMS message to an end user; 
identify the collection point to the application service; and 
execute the application service function.  

46. (Previously Presented) The system of claim 43, wherein the means for processing the terminated A2P SMS message to obtain  the identifier identifying the source of the terminated A2P SMS message is configured to determine a unique address associated with the source.  


47. (Previously Presented) The system of claim 43, wherein the collection point comprises GSM-enabled hardware attached to the mobile telecommunications network.

48. (Currently Amended) The system of claim 44, wherein the computing means is configured to notify an operator for the mobile telecommunications network of whether the source of the terminated A2P SMS message is an authorised source of A2P SMS traffic to the mobile telecommunications network.  

49. (Currently Amended) The system of claim 44 wherein the computing means is configured to, if the identifier does not correspond to an authorised source of A2P SMS traffic, notify an operator for the mobile telecommunications network that an unauthorised source has terminated an A2P SMS message to the mobile telecommunications network.  



51. (Previously Presented) The system of claim 43, comprising a plurality of collection points each arranged to receive A2P SMS messages terminated to a respective mobile telecommunications network, wherein the stimulus generator is configured to stimulate one or more application services to send A2P SMS messages to each collection point.










Conclusion
                                                                                                                                                                                                                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659. The examiner can normally be reached Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445